  Case: 5:20-cv-00274-HRW Doc #: 4 Filed: 07/07/20 Page: 1 of 6 - Page ID#: 16




                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION AT LEXINGTON

                                            )
TONY ALLEN STONELL,                         )
                                            )
       Petitioner,                          )       Case No. 5:20-cv-274-HRW
                                            )
v.                                          )
                                            )      MEMORANDUM OPINION
FRANCISCO QUINTANA,                         )          AND ORDER
                                            )
       Respondent.                          )

                                 *** *** *** ***

      Petitioner Tony Allen Stonell is a federal inmate currently confined at the

Federal Medical Center (“FMC”) – Lexington located in Lexington, Kentucky.

Proceeding without counsel, Stonell has filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241. [D.E. No. 1] Stonell has neither paid the $5.00 filing

fee, nor has he filed a motion for leave to proceed in forma pauperis.

      This matter is before the Court to conduct the initial screening required by 28

U.S.C. § 2243. Alexander v. Northern Bureau of Prisons, 419 F. App’x 544, 545

(6th Cir. 2011). A petition will be denied “if it plainly appears from the petition and

any attached exhibits that the petitioner is not entitled to relief.” Rule 4 of the Rules

Governing § 2254 Cases in the United States District Courts (applicable to § 2241

petitions pursuant to Rule 1(b)).



                                           1
  Case: 5:20-cv-00274-HRW Doc #: 4 Filed: 07/07/20 Page: 2 of 6 - Page ID#: 17




      Stonell’s petition identifies two grounds for his § 2241 petition. Ground one

relates to the “jail/prison conditions” at FMC-Lexington and is based on Stonell’s

allegations that, since the COVID-19 pandemic began, there have been no cleaning

supplies or soap to keep his area clean and that cross-contamination is rampant.

[D.E. No. 1 at p. 5] Ground two is based on allegations of “due process, freedom of

speech, 8th amendment violations and so much more.” [Id.] In support of this claim,

Stonell alleges that legal mail gets lost and delayed and that his mail has been

censored. [Id.] He also states that he has many health issues, including cancer, sleep

apnea, COPD, and “many more conditions by which the Warden has put me in direct

harm by not granting me home confinement.” [Id.] Stonell has crossed out the

section of the form that he used to file his § 2241 petition regarding his pursuit of

administrative remedies, claiming that it is not applicable. [Id. at p. 6] As relief, he

requests that Warden Quintana resign and that Stonell’s sentence “be over with” so

he can be released. [Id. at p. 8]

       However, Stonell’s claims are not proper in a habeas petition filed pursuant

to 28 U.S.C. § 2241. Section 2241 is typically a vehicle for challenges to the way a

prisoner’s sentence is being calculated, such as computing sentence credits or

determining parole eligibility, not to the specific conditions of an inmate’s

confinement at a particular facility. See id.; see also Terrell v. United States, 564

F.3d 442, 447 (6th Cir. 2009) (describing different types of § 2241 challenges).

                                           2
  Case: 5:20-cv-00274-HRW Doc #: 4 Filed: 07/07/20 Page: 3 of 6 - Page ID#: 18




Thus, while “[c]hallenges to the validity of any confinement or to particulars

affecting its duration are the province of habeas corpus; requests for relief turning

on circumstances of confinement may be presented in a [civil rights] action.”

Muhammed v. Close, 540 U.S. 749, 750 (2004).

       Upon review, it is clear that the bulk of Stonell’s claims (including his

allegations of violations of the First Amendment related to his mail, and violations

of due process and the Eighth Amendment) are clearly claims regarding the

conditions of his confinement. A federal prisoner may not use a § 2241 habeas

petition to pursue civil rights claims challenging the conditions of his confinement;

he can only assert such claims by filing suit under 28 U.S.C. § 1331 pursuant to the

doctrine announced in Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S.

388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). See also Sullivan v. United States, 90

F. App’x 862, 863 (6th Cir. 2004) (“[Section] 2241 is a vehicle not for challenging

prison conditions, but for challenging matters concerning the execution of a sentence

such as the computation of good-time credits.”). In these circumstances, the Sixth

Circuit Court of Appeals has clearly instructed that a “district court should dismiss

the § 2241 claim without prejudice so the . . . petitioner could re-file as a [civil rights]

claim.” Luedtke v. Berkebile, 704 F.3d 465, 466 (6th Cir. 2013) (citing Martin v.

Overton, 391 F.3d 710, 714 (6th Cir. 2004)). Should Stonell wish to pursue his




                                             3
  Case: 5:20-cv-00274-HRW Doc #: 4 Filed: 07/07/20 Page: 4 of 6 - Page ID#: 19




claims in a civil rights action, he may obtain the appropriate forms from the Clerk

of the Court.

      It is true that the United States Court of Appeals for the Sixth Circuit has

recently stated that “where a petitioner claims that no set of conditions would be

constitutionally sufficient the claim should be construed as challenging the fact or

extent, rather than the conditions, of the confinement.” Wilson v. Williams, 961 F.3d

829, 838 (6th Cir. 2020). In Wilson, the petitioners contended that there were no

conditions of confinement sufficient to prevent irreparable constitutional injury at

FCI-Elkton as a result of the spread of COVID-19, thus they sought release, which

the Sixth Circuit noted is “the heart of habeas corpus.” Id. (quoting Preiser v.

Rodriguez, 411 U.S. 475, 498 (1973)). However, Stonell does not claim that there

are absolutely no conditions of confinement under which he could constitutionally

remain at FMC-Lexington. Rather, he states that, in light of what he claims are

improper practices regarding sanitation and the handling of mail, he wishes to be

released from custody.

      Moreover, to the extent that Stonell seeks for his term of imprisonment to “be

over with” or that he be released to home confinement, in Wilson, the Sixth Circuit

further explained that “the decision to bring a habeas claim, rather than one

challenging the conditions of confinement, limits the type of relief available to

petitioners. A district court reviewing a claim under § 2241 does not have authority

                                         4
  Case: 5:20-cv-00274-HRW Doc #: 4 Filed: 07/07/20 Page: 5 of 6 - Page ID#: 20




to circumvent the established procedures governing the various forms of release

enacted by Congress.” Wilson, 961 F.3d at 838.

      Thus, Stonell’s request for immediate release to home confinement, though

filed in a § 2241 petition, is actually a motion for modification of a sentence made

pursuant to 18 U.S.C. § 3582. However, a § 3582(c) motion for modification of an

imposed term of imprisonment must be made to the Court that sentenced Stonell,

and may not be filed in this Court. See 18 U.S.C. § 3582(c) (providing the limited

circumstances under which the court that imposed a sentence may modify that

sentence). Indeed, “although the [Bureau of Prisons] has the ability to recommend

compassionate release, only the sentencing court is authorized to reduce a term of

imprisonment.” See Wilson, 961 F.3d at 844.

      Moreover, contrary to Stonell’s claim that the administrative remedy process

does not apply, in United States v. Alam, 960 F.3d 831 (6th Cir. 2020), the Sixth

Circuit specifically rejected the argument that a prisoner seeking compassionate

release under 18 U.S.C. § 3582(c)(1)(A) need not comply with that statute’s

administrative exhaustion requirement prior to seeking relief in federal court. In

Alam, the Sixth Circuit affirmed the district court’s dismissal of a prisoner’s § 3582

motion filed prior to exhaustion, explaining that “because this exhaustion

requirement serves valuable purposes (there is no other way to ensure an orderly

processing of applications for early release) and because it is mandatory (there is no

                                          5
  Case: 5:20-cv-00274-HRW Doc #: 4 Filed: 07/07/20 Page: 6 of 6 - Page ID#: 21




exception for some compassionate-release requests over others), we must enforce

it.” Id. at 832. The Sixth Circuit further found that the “unprecedented” COVID-19

pandemic does not warrant a departure from the exhaustion requirement, as “[t]he

seriousness of COVID-19 and its spread in many prisons make it all the more

imperative that the prisons have authority to process these applications fairly and

with due regard for the seriousness of each inmate's risk.” Id. at 835-36.

       For all of these reasons, the Court will deny Stonell’s § 2241 petition without

prejudice to Stonell’s right to assert his claims related to the conditions of his

confinement in a civil rights proceeding and/or his right to file a motion for a

modification of his sentence pursuant to 18 U.S.C. § 3582 in the Court that sentenced

him.

       Accordingly, it is hereby ORDERED as follows:

       1.    Stonell’s petition for a writ of habeas corpus pursuant to 28 U.S.C. §

             2241 [D.E. No. 1] is DENIED WITHOUT PREJUDICE.

       2.    The Court will enter a judgment contemporaneously with this order.

       3.    This matter is DISMISSED and STRICKEN from the docket.

       This 7th day of July, 2020.




                                          6
